Citation Nr: 1427770	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-44 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for peripheral vascular disease of the right lower extremity prior to October 30, 2008, and in excess of 0 percent thereafter.

2.  Entitlement to a rating in excess of 20 percent for peripheral vascular disease of the left lower extremity prior to October 30, 2008, and in excess of 0 percent thereafter.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in July 2007 and July 2012.  

The July 2007 rating decision denied ratings in excess of 20 percent for peripheral vascular disease of the right and left lower extremities.  The ratings were reduced to 0 percent for each lower extremity, effective October 30, 2008, after the Veteran filed a notice of disagreement (NOD).  See October 2009 statement of the case (SOC); October 2009 rating decision.  

The July 2012 rating decision denied a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.  

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge regarding the issues of entitlement to increased ratings for peripheral vascular disease of the left and right lower extremities.  A transcript is of record.

The record currently before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed regarding the issues of entitlement to increased ratings for peripheral vascular disease of the left and right lower extremities.  

Additional VA treatment records were associated with the Veteran's Virtual VA electronic file in September 2013.  These records have not been considered by the AOJ.  As such, the Board must remand the Veteran's claims for consideration of this additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).  Contemporaneous VA treatment records should also be obtained.  

The Veteran testified in June 2012 that his service-connected peripheral vascular disease of the left and right lower extremities had gotten worse.  The Veteran was last examined in conjunction with these disabilities almost six years ago, in October 2008.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, a more contemporaneous VA examination must be scheduled to assess the current nature and severity of the Veteran's peripheral vascular disease of the left and right lower extremities.  Such an examination is especially important given that the examiner who conducted the October 2008 VA examination determined that there was no pathology to render a diagnosis involving a vascular condition of the legs.  

The claim for entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction was denied in a July 2012 rating decision.  A timely NOD, which is located in the Veteran's Virtual VA electronic file, was filed that same month.  There is no indication that a SOC has been issued to the Veteran addressing this claim.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the South Texas Veterans Health Care System, dated since September 2013.  

2.  Schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his service-connected right and left lower extremity peripheral vascular disease.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary to ascertain functional impairment must be performed.  All pertinent symptomatology and findings should be reported in detail. 

The examiner must specifically address whether the evidence of record supports a diagnosis of peripheral vascular disease of either lower extremity and, if so, whether the peripheral vascular disease of either the right or left lower extremity is manifested by claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.

A complete rationale must be provided for any opinion stated, citing to claims file documents and/or clinical findings as appropriate.

3.  Provide the Veteran a statement of the case with respect to the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims of entitlement to increased ratings for peripheral vascular disease of the right and left lower extremities.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

